     Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 1 of 8 PageID #:4651



                       UNITED STATES DISTRCT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    CARLOS SANTOS,                              )
                                                )
                      Petitioner,               )
                                                )
                      v.                        )       Case No. 15-cv-05325
                                                )
    CHRISTINE BRANNON, Warden,                  )       Judge Marvin E. Aspen
                                                )
                      Respondent.               )

                           MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

        Presently before us is Petitioner Carlos Santos’s request for a certificate of appealability

and motion to proceed on appeal in forma pauperis under 28 U.S.C. § 1915(a). 1 For the reasons

stated below, we deny Santos’s motions.

                                         BACKGROUND

        Santos filed a habeas corpus petition under 28 U.S.C. § 2254 challenging his first-degree

murder conviction following a Cook County, Illinois’ 2006 jury verdict. (Dkt. No. 1.) Santos

alleged constitutional violations when the trial judge communicated ex parte with the jury,

provided them with a dictionary, and failed to determine how the dictionary was used by the

jury. (Dkt. No. 1 at 5, 11–13.) He also alleged a violation of his due process rights under Brady

v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963). (Dkt. No. 1 at 5, 14–16.)

        We denied Santos’s Brady claim. Santos v. Williams, No. 15 C 5325, 2016 WL 7077104,

at *9 (N.D. Ill. Dec. 2, 2016) (“Santos I”). But we ordered an evidentiary hearing to determine


1
 Santos bases his motion to proceed in forma pauperis on “the Effective Assistance of Counsel
Clause of the Sixth Amendment to the Constitution of the United States, as well as 18 U.S.C. §
3006A.” (Dkt. No. 205 at 1.) Motions to proceed in forma pauperis are governed by 28 U.S.C.
§ 1915(a) and Fed. R. App. P. 24, so we construed this motion to be filed under those authorities.
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 2 of 8 PageID #:4652




whether Santos the ex parte communication and use of the dictionary prejudicially violated his

constitutional rights. Id. at *7-8. For the purposes of this order, we assume familiarity with the

evidentiary hearing as detailed by Magistrate Judge Finnegan’s Report & Recommendation as

we adopted it, and do not recount them here. In doing so, we held that Santos did not suffer

prejudice as a result of the conduct underlying his claims. (Dkt. No. 195 at 4–5.) Santos seeks a

certificate of appealability over that holding. (Dkt. No. 198.)

                                        STANDARD OF LAW

       A. Certificate of Appealability

       Rule 11(a) of the Rules Governing Section 2254 Proceedings requires a district court

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may be issued only if the “applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); White v. United States, 745 F.3d

834, 835 (7th Cir. 2014); Watson v. Hulick, 481 F.3d 537, 543 (7th Cir. 2007). This showing is

met when “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Dalton v. Battaglia, 402 F.3d 729, 738 (7th Cir.

2005) (citing Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S. Ct. 1029, 1039 (2003)). A full

consideration of the factual or legal bases in support of the claims is not needed; a court need

only conduct a general assessment of the merits of the claims. United States ex rel. Barrow v.

McAdory, No. 01 C 9152, 2003 WL 22282520, at *1 (N.D. Ill. Sept. 29, 2003) (citing Miller-El,

537 U.S. at 336, 123 S. Ct. at 1039).

       B. Proceeding In Forma Pauperis on Appeal

       Prisoners do not have a right to counsel on collateral review, though the court often



                                                  2
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 3 of 8 PageID #:4653




appoints counsel for prisoners on appeal. Lavin v. Rednour, 641 F.3d 830, 834 (7th Cir. 2011).

In civil cases, including habeas corpus actions on collateral review, petitioners seeking to obtain

appointed counsel on appeal from a district court must request reappointment. Johnson v.

Chandler, 487 F.3d 1037, 1038 (7th Cir. 2007). If the petitioner was allowed to proceed in

forma pauperis in the district court action, no further authorization is needed. Fed. R. App. P.

24(a)(3). Parties that did not proceed in forma pauperis in the district court yet wish to do so on

appeal must file a motion in the district court. Fed. R. App. P. 24(a)(1). Parties must attach an

affidavit to the motion that “(A) shows in the detail prescribed by Form 4 of the Appendix of

Forms the party's inability to pay or to give security for fees and costs; (B) claims an entitlement

to redress; and (C) states the issues that the party intends to present on appeal.” Id. If the district

court denies the motion, the petitioner may file a motion in the Court of Appeals. Fed. R. App.

P. 24(b).

                                            ANALYSIS

       Santos challenges our denial of his habeas petition and seeks a certificate of appealability

for his interference with jury deliberations and Brady violation claims. (Dkt. No. 198 at 1.) He

also seeks redress for ex parte communications beyond the dictionary discussion by adding an

ineffective assistance of counsel claim. (Dkt. No. 198 at 26.) For all of these claims, Santos

argues that we misapplied the law and that reasonable jurists could arrive at different

conclusions. Finally, Santos seeks to proceed in forma pauperis. We consider these in turn.

       A. Certificate of Appealability Claims

               1. Interference with Jury Deliberations

       Santos first argues that we improperly shifted the burden to him following the evidentiary

hearing held by Magistrate Judge Finnegan under Remmer v. United States, 347 U.S. 227, 74 S.



                                                   3
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 4 of 8 PageID #:4654




Ct. 450 (1954), and that he met the burden. He then argues that reasonable jurists could debate

that he met his burden to show prejudice for the ex parte communications related to the

dictionary. We explore these arguments below.

                       a. The burden to prove prejudice rests on Santos

       Santos maintains that we applied the wrong burden when assessing a Remmer hearing in

a habeas proceeding. (Dkt. No. 198 at 9.) Under Santos’s reading of the law, petitioners facing

a violation of their rights under Remmer have a different burden than all other petitioners on

habeas corpus; that is, the state must prove the violation was harmless rather than the petitioner

prove prejudice. Id. Rather, the law requires prisoners advancing habeas petitions establish that

they were prejudiced by the state’s constitutional error. Brecht v. Abrahamson, 507 U.S. 619,

638, 113 S. Ct. 1710, 1722 (1993)); Hall v. Zenk, 692 F.3d 793, 805 (7th Cir. 2012).

       Santos claims that the result in Hall indicates otherwise, but the language in the opinion

and approach taken by the court clearly disagree. In Hall, like here, the state court held a hearing

on the potential prejudice of ex parte communications. 692 F.3d at 805. In both cases, the state

conducted a cursory review of the communications and did not apply the presumption of

prejudice at the hearing, contrary to the requirements of Remmer. Id. at 806. However, that is

where their similarities end. Hall found that the affidavits submitted supported the petitioner’s

contention that the ex parte communications influenced the verdict and therefore yielded

prejudice. Id. at 806–07. It then afforded the state the opportunity to rebut this strong showing

of prejudice. Id. We did not have enough evidence to make such a determination, so we ordered

an evidentiary hearing. Santos I, 2016 WL 7077104, at *5. However, as Hall counsels, a habeas

petitioner must still show prejudice resulted from the error, even if it is “counterintuitive given

the constitutional error at issue.” Hall, 692 F.3d at 806 (citing Brecht, 507 U.S. at 622, 113 S.



                                                  4
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 5 of 8 PageID #:4655




Ct. at 1713). Hall clearly articulated the rule in this Circuit, and it is by that precedent that we

are bound. Accordingly, Santos has not made a substantial “showing of the denial of a

constitutional right” regarding burden shifting. 28 U.S.C. § 2253(c)(2).

       Nor does Santos make a substantial showing that he was denied a constitutional right

regarding the dictionary’s use. See id. Santos argues that reasonable jurists would debate

whether he made a proper showing of prejudice for the use of the dictionary. (Dkt. No. 198 at

13–24.) To support this contention, Santos walks through a litany of arguments that were

already addressed in Judge Finnegan’s R&R and in our order adopting it. Id. Again, as Hall

counsels, Santos must show that the constitutional error of consulting the dictionary had a

“substantial and injurious effect” on the verdict. 692 F.3d at 805 (quoting Rodriguez v.

Montgomery, 594 F.3d 548, 551 (7th Cir. 2010)).

       Looking to the facts elicited from the evidentiary hearing, reasonable jurists would not

debate that the jury’s use of the dictionary did not adversely impact the verdict. Only two of the

eleven jurors recall the use of the dictionary, and only one remembered it in any detail. (Dkt.

No. 184 at 16–27.) That juror indicated it had only been used for 3 minutes, and that it “didn’t

make much difference at that point.” Id. at 19. Santos attempts to weave together a narrative

that shows the dictionary had an impact by pointing to contemporaneously spoiled verdict forms

and the fact that they potentially looked up a word having to do with “collaboration, conspiracy,

or collusion.” However, the main issue at trial was whether a plan existed; the aiding and

abetting issue was largely conceded at trial. (Dkt. No. 184 at 40–43.) Weighing the different

facts of this case, reasonable jurists would not disagree with our determination that the jury’s use

of the dictionary did not impact the verdict.




                                                   5
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 6 of 8 PageID #:4656




                      b. The Cook County judge’s ex parte communications about the
                         dictionary were not prejudicial
       Santos also argues that the verdict may have been prejudiced by the judge’s ex parte

communication when delivering the dictionary. Santos correctly quotes our 2016 decision that

“the communications . . . had the potential to influence the jury’s deliberation and render the trial

unfair” (emphasis added) but that is not enough. (Dkt. No. 198 at 24.) Ex parte communications

can be harmless error. See Rushen v. Spain, 464 U.S. 114, 117–18, 104 S. Ct. 453, 455 (1983).

Because the use of the dictionary itself was not prejudicial, it strains the imagination to see how

the conversation accompanying the delivery of the dictionary was prejudicial. Santos has not

made a sufficient showing that his constitutional rights were denied, and therefore the certificate

of appealability is denied on this issue.

               2. New claims related to other ex parte communications

       Santos argues additional ex parte communications relate back to his original petition that

alleged prejudice from the judge’s communication with the jury regarding the dictionary. (Dkt.

No. 198 at 26.) Outside of the dictionary discussions, he cites to ex parte communications

regarding verdict forms, answering juror questions, and what can best be described as general

catch-all ex parte communications. (Dkt. No. 198 at 26–28.) Santos argues these

communications constituted an impermissible pattern, and that we incorrectly denied his motion

to file an amended habeas corpus petition to include additional claims based on these facts. Id.

A habeas corpus petition does not relate back when the facts in support of the motion “differ in

both time and type from those the original pleading set forth.” Mayle v. Felix, 545 U.S. 644,

650, 125 S. Ct. 2562, 2566 (2005). Simply because the new claim is based on events that

occurred during the same trial as the original claim does not warrant invocation of the relation

back doctrine. See id. at 662, 125 S. Ct. at 2573–74.



                                                  6
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 7 of 8 PageID #:4657




       Turning specifically to Santos’s argument that the ex parte communications discussing

the verdict forms should be appended to the original petition, reasonable jurists would not debate

that Santos should have included them in his original habeas petition. Santos learned about the

jury request for new verdicts at the same time that he learned about the dictionary. (Dkt. No. 184

at 57.) He sought a new trial based in part on this communication yet failed to raise it in his

direct appeal. Id. He also learned about jury’s request for clarification of the verdict forms at

trial. Id. As for the “other contacts” learned about during the evidentiary hearing, it would be

antithesis to the finality that the Supreme Court’s habeas corpus jurisprudence favors to allow a

petitioner to add claims beyond the statute of limitations based on facts gleaned during the

habeas corpus proceedings themselves.

       Notwithstanding these procedural issues, Santos failed to show how these

communications prejudiced him beyond a conclusory statement that they “undermine[]

confidence in the fairness of the trial.” (Dkt. No. 198 at 28.) He cites to a “failure to allow

Petitioner to be present for all jury questions” and a “failure to make a proper record regarding

all jury requests.” (Dkt. No. 198 at 27–28.) He did not give any indication as to the content of

these conversations to show how they prejudiced him. We are not convinced that reasonable

jurists would come to a different conclusion or that the issues deserve encouragement to proceed

further. Accordingly, the certificate of appealability is denied as to this issue.

               3. Brady Claim

       Santos also seeks to appeal our denial of his Brady claim. (Dkt. No. 198 at 29.) As we

stated in our Order, in addition to showing that the prosecution withheld evidence that could be

used to impeach witnesses at trial, a petitioner must also show the evidence was material,

meaning the result would likely be different. Santos I, 2016 WL 7077104 at *9 (citing Morgan



                                                  7
   Case: 1:15-cv-05325 Document #: 209 Filed: 04/21/21 Page 8 of 8 PageID #:4658




v. Hardy, 662 F.3d 790, 800 (7th Cir. 2011) and United States v. Bagley, 473 U.S. 667, 682, 105

S. Ct. 3375, 3383 (1985)). Because only admissible evidence is material, Jardine v. Dittman,

658 F.3d 772, 777 (7th Cir. 2011), and the Illinois Appellate Court held that the evidence was

inadmissible, it cannot be material. Santos I, 2016 WL 7077104 at *9. Even if it were

admissible, the petition does not articulate how it would have changed the verdict considering

the other evidence presented at trial. Given the evidence does not meet Brady’s materiality

requirement, we decline to issue a certificate of appealability for this claim.

        B. Motion to Proceed In Forma Pauperis is denied with leave to refile

        Although Santos filed his motion to proceed in forma pauperis in the proper court, he did

not include the required information in the motion. The Federal Rules of Appellate Procedure

however require certain financial details, a claim of entitlement to redress, and a statement of the

issues presented on appeal. Fed. R. App. P. 24(a)(1). Santos only included a cursory statement

about his financial situation and did not specific why he is entitled to redress or lay out the

claims he intends to appeal. (Dkt. No. 205.) Because his motion lacked the information required

by the Federal Rules of Appellate Procedure, it is denied with leave to refile.

                                          CONCLUSION

        Accordingly, for the reasons above, Santos’s motion with respect to a certificate of

appealability is denied and his motion to proceed in forma pauperis is denied with leave to refile.

It is so ordered.



                                                               ______________________________
                                                               Honorable Marvin E. Aspen
                                                               United States District Judge
Dated: April 21, 2021




                                                  8
